Citation Nr: 0604558	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  00-22 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension with 
coronary artery disease.

2.  Entitlement to service connection for Parkinson's 
disease.

3.  Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1942 to 
October 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
October 2003 the Board remanded the issues for further 
development.  

The issue of service connection for prostate cancer due to 
radiation exposure is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's hypertension with coronary artery disease 
was not manifested during the veteran's active duty service 
or for many years thereafter, nor is it otherwise related to 
such service.

2.  The veteran's Parkinson's disease was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is the Parkinson's disease otherwise related 
to such service.


CONCLUSIONS OF LAW

1.  The veteran's hypertension with coronary artery disease 
was not incurred in or aggravated by the veteran's active 
duty service, nor may it be presumed to have been incurred in 
or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  The veteran's Parkinson's disease was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the 
case, supplemental statements of the case, and March 2004 
VCAA letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the March 2004 VCAA letter, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the March 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the March 2004 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding these 
claims, the evidence needed to substantiate such claims, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims, including VA medical 
records.  Neither the appellant nor his representative has 
indicated, and there is otherwise no indication that there 
exists, any pertinent outstanding evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 
90 days or more of active service during a war period or 
after December 31, 1946, certain chronic disabilities, such 
as hypertension, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).
 
Hypertension with coronary artery disease

The veteran's service medical records are negative for any 
heart disorder or hypertension.  His October 1945 separation 
examination evaluated his heart and cardiovascular system as 
normal, his blood pressure readings before exercise were 
136/86 and 3 minutes after exercise were 140/86.  

Private medical records from the 1980s to the 2000s revealed 
that the veteran has had an extensive history of hypertension 
and heart disorders.  In January 1988 he underwent surgery 
and the postoperative diagnosis was coronary artery 
obstructive disease, angina pectoris.  His February 1988 
discharge diagnosis was coronary artery disease and status 
post aortocoronary bypass.  In 1997 he had an angioplasty.  
In December 2000 and December 2001 the veteran had heart 
attacks.  The records indicated he was on blood pressure 
medication.  

In June 2003 the veteran was afforded a VA examination for 
his heart and hypertension.  In presenting the medical 
history as apparently reported by the veteran, the examiner 
indicated the veteran has had coronary artery disease since 
the 1960s when he had a myocardial infarction.  Since that 
time, he has had multiple coronary procedures including 
multiple coronary catheterizations and angioplasties.  
Physical examination showed that the veteran's blood pressure 
was 133/70.  The diagnosis was clinically stable 
arteriosclerotic heart disease, probably moderate.  

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence that the veteran's 
hypertension and coronary artery disease are related to 
service.  The veteran's separation examination is negative 
for such disorders.  There is no indication that the veteran 
received treatment for hypertension or heart disorders during 
service or that this was manifested in the first post-service 
year.  The record shows that the earliest signs of the 
disorders were reported by the veteran to be in the 1960s, 
many years after his separation from service.  Furthermore, 
post service medical records do not relate the veteran's 
current hypertension and coronary artery disease to service.  
During his June 2001 Decision Review Officer hearing, the 
veteran argued that these disorders are due to his service in 
the South Pacific in the 1940s, however, the veteran as a lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  In sum, all of 
the competent (medical) evidence weighs against a finding 
that the veteran's hypertension and coronary artery disease 
are service-connected.  

Parkinson's disease

The veteran's service medical records did not show any 
symptoms of Parkinson's disease and his separation 
examination indicated that his nervous system was normal.  

Private medical records from the 1990s to 2000s indicated 
that the veteran was treated for tremors and Parkinson's 
disease.  In July 2003 the veteran had a VA neurological 
examination.  The claims folder was reviewed by the examiner 
in conjunction with the examination.  The veteran appeared to 
indicate that he first had a diagnosis of Parkinson's disease 
in 1995.  The veteran reported that he never had any head 
injuries or loss of consciousness.  The diagnosis was 
Parkinson's disease.  The examiner explained that the veteran 
had stigmata of Parkinson's disease that has been managed by 
a private neurologist.  This was a progressive 
neurodegenerative condition of the brain and was the most 
common movement disorder in the older population.  The 
examiner indicated that the veteran did not give him a 
history of exposure to MPTP or other toxins to indicate that 
this may have been induced in an environmental fashion.  The 
examiner opined that the veteran's Parkinson's disease did 
not have its origin in service.  

The evidence of record shows that there is no supporting 
evidence that the veteran's Parkinson's disease is related to 
service.  There is nothing in the service medical records 
suggesting that the veteran had Parkinson's disease.  
Although the veteran attributed his Parkinson's disease to 
his time in service in the South Pacific, the veteran's 
separation examination evaluated his nervous system as 
normal.  The Board finds it significant that a competent 
medical professional at that time did not find any disorders.  
The first evidence of Parkinson's disease was in the 1990s.  
Post-service medical records do not attribute the Parkinson's 
disease to service.  The examiner during the July 2003 VA 
examination, after reviewing the veteran's claims folder and 
thoroughly examining the veteran, opined that the Parkinson's 
disease was not due to service.  The Board is thus led to the 
conclusion that the preponderance of the evidence is against 
a finding that the veteran's Parkinson's disease is related 
to service.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied as to the veteran's service connection 
claims for hypertension with coronary artery disease and 
Parkinson's disease.  To this extent the appeal is denied.  


REMAND

The remaining issue on appeal is entitlement to service 
connection for prostate cancer, to include as due to exposure 
to ionizing radiation.  Medical evidence shows that the 
veteran's prostate cancer was diagnosed in 1995.  During his 
July 2003 VA examination he contended it was due to exposure 
to atomic bomb radiation by being stationed in Guam.  While 
the veteran failed to respond to a request for additional 
information, a review of the file reflects that the veteran 
asserted that he was on the Island of Guam and was near the 
air field where the bomb was located.  He stated that he was 
on Island of Tinian where the bomb also was, and from where 
it was released and dropped on Nagasaki and Hiroshima.  The 
veteran's honorable discharge certificate from the Marines 
indicated that the areas of battles, engagements, skirmishes, 
and expeditions that he participated in, including southern 
Solomon Islands, Guam, Marianas Island, Iwo Jima, and Tinian.  

For claims based on exposure to ionizing radiation, 38 C.F.R. 
§ 3.311 provides a procedural framework for development of 
claims in which a radiogenic disease, in this case prostate 
cancer, did not become manifest within the one-year 
presumptive period specified in 38 C.F.R. § 3.307 and 
38 C.F.R. § 3.309 and it is contended that the disease is a 
result of exposure to ionizing radiation in service.  The 
provisions of 38 C.F.R. § 3.311 are applicable to the 
veteran's claim and state that an assessment will be made as 
to the size and nature of the radiation dose or doses.  See 
38 C.F.R. § 3.311(a).  It is the judgment of the Board that 
the Defense Threat Reduction Agency (DTRA) should be 
requested to provide a radiation dose estimate for the 
veteran and that in constructing that dose estimate DTRA 
should be requested to consider the duration of the veteran's 
assignments in service, including on the Island of Tinian.  

If, after resubmission of the case to DTRA, it is determined 
that the veteran was exposed to ionizing radiation, the AMC 
should proceed with additional development prescribed by 
38 C.F.R. § 3.311, including referral to the Under Secretary 
for Benefits, followed by readjudication of the claim.  

It also is not clear from the record whether the veteran has 
been furnished notice of the regulations regarding his 
service connection claim for prostate cancer due to radiation 
exposure.  Therefore, the veteran should be provided with the 
applicable regulations.  

Accordingly the claim is REMANDED for the following actions:  

1.  The RO should review the record to 
ensure compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 C.F.R. 
§ 3.159(b)(1), including notice of (a) the 
regulations and the information and 
evidence not of record that is necessary 
to substantiate his service connection 
claim for prostate cancer due to radiation 
exposure, (b) the information and evidence 
that VA will seek to provide, (c) the 
information and evidence that the veteran 
is expected to provide, and (d) any 
pertinent evidence in his possession.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002); 38 C.F.R. § 3.159.  The 
veteran should specifically be provided 
with the regulations regarding service 
connection for prostate cancer due to 
radiation exposure.  

2.  The RO should request that DTRA 
provide a radiation dose estimate for the 
veteran.  In constructing the dose 
estimate, DTRA should be requested to 
consider the duration of the veteran's 
assignment in the Pacific in the 1940s.  
The DTRA should be provided with a copy 
of the veteran's honorable discharge 
certificate from the Marines.  

3.  Thereafter, the RO should make a 
determination as to whether the veteran 
was exposed to ionizing radiation, and if 
so, proceed with additional development 
prescribed by 38 C.F.R. § 3.311, 
including referral to the Under Secretary 
for Benefits.  

4.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


